UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6500



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHRIS HARPER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Richard L. Voorhees, Dis-
trict Judge. (CR-96-183-V, CA-99-33-MU)


Submitted:   June 17, 1999                 Decided:   June 25, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Chris Harper, Appellant Pro Se. Brian Lee Whisler, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Chris Harper appeals from the district court order denying his

motion for reconsideration of the district court’s order denying

his in forma pauperis application.     The district court denied

Harper’s in forma pauperis application on July 21, 1997.   Harper’s

motion for reconsideration, essentially seeking relief on the

grounds of mistake, was filed on March 8, 1999.   Under Rule 60(b)

of the Federal Rules of Civil Procedure, a litigant has no more

than a year after an order is entered to file a motion for recon-

sideration on the ground of mistake.   See Fed. R. Civ. P. 60(b).

Because Harper’s Rule 60(b) motion was untimely, we affirm the

district court’s order denying the motion.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2